Exhibit 10.5

 

MONTPELIER RE HOLDINGS LTD.

 

[2011]

 

RESTRICTED SHARE UNIT
AWARD AGREEMENT

 

This Award Agreement (the “Award Agreement”) is made and entered into as of
[September 15, 2011] between Montpelier Re Holdings Ltd. (the “Company”) and
[EMPLOYEE’S FULL NAME] (the “Participant”).

 

The Company hereby grants to the Participant an award (the “Award”) on the terms
and conditions as set forth in this Award Agreement and in the Montpelier 2007
Long-Term Incentive Plan (the “2007 Plan”).

 

In accordance with this grant, and as a condition thereto, the Company and the
Participant agree as follows:

 

SECTION 1.         Restricted Share Units.

 

Award:

[25,000] Restricted Share Units (“RSUs”)

 

SECTION 2.  Nature of Award.  Each RSU represents the opportunity to receive
either (a) an amount in cash equal to the Fair Market Value (determined as of
the applicable Valuation Date) of a share of Company common shares, $0.001666
par value per share (“Shares”), or (b) in the event that shares have been
authorized for issuance pursuant to a long-term incentive plan that is approved
by the Company’s shareholders after the date hereof (the “New Plan”), a Share
issued pursuant to the New Plan, in the sole discretion of the Company, in
either case, as are earned in accordance with Section 3, 4 or 5 of this Award
Agreement.

 

SECTION 3. Vesting.  Subject to the Participant remaining actively employed in
good standing though the applicable vesting date, the RSUs shall vest in five
(5) equal tranches at midnight as of [September 15, 2012], [September 15, 2013],
[September 15, 2014], [September 15, 2015] and [September 15, 2016],
respectively (each of the five preceding dates, a “Vesting Date”).  Settlement
either in the form of cash or Shares shall be delivered by the Company to the
Participant in satisfaction of the Award as soon as reasonably practicable
following Vesting Date, but in no event later than the last day of the calendar
quarter in which the Vesting Date falls.

 

SECTION 4.  Termination of Employment.  Except as set forth in Section 5 below,
and unless otherwise determined by the Compensation and Nominating Committee:

 

(a)   if the Participant’s employment with the Company or one of its
subsidiaries is terminated at any time prior to [September 15, 2016]:

 

                (i) for any reason other than termination by the Company or
subsidiary for Cause, then all RSUs unvested at the date of termination shall be
forfeited; or

 

--------------------------------------------------------------------------------


 

                (ii) by the Company or subsidiary for Cause, then all RSUs
whether vested or unvested at the date of termination shall be forfeited.

 

For purposes of the 2007 Plan, the New Plan and the Award Agreement, a transfer
of employment from the Company to any subsidiary of the Company or vice versa,
or from one subsidiary to another, shall not be considered a termination of
employment.

 

SECTION 5. Change in Control.  Notwithstanding the provisions of Sections 3 and
4 above, if within twenty-four (24) months following a Change in Control, the
employment of the Participant with the Company or one of its subsidiaries is
terminated:

 

(a)   (i) by the Company or subsidiary on account of a Termination without Cause
or due to Company-mandated retirement, (ii) on account of death or Disability or
(iii) by the Participant on account of a Constructive Termination, then upon
such termination, all outstanding RSUs shall vest in full.   Settlement either
in the form of cash or Shares shall be delivered to the Participant by the
Company as soon as reasonably practicable after such termination but not later
than March 15 of the year following the year of vesting;

 

(b)   by the Participant other than on account of a Constructive Termination,
then all RSUs unvested at the date of termination shall be forfeited, and
settlement either in the form of cash or Shares with respect to any RSUs vested
at the date of termination shall be delivered to the Participant by the Company
as soon as reasonably practicable after such termination but not later than
March 15 of the year following the year of vesting; or

 

(c)   by the Company or subsidiary for Cause, then all RSUs whether vested or
unvested at the date of termination shall be forfeited.

 

SECTION 6.  Tax Withholding.  The Participant may elect to satisfy any liability
for withholding taxes with respect to the RSUs either by (a) having the Company
withhold from the Shares, if any, the Participant would otherwise receive
pursuant to the RSUs a number of Shares having a Fair Market Value equal to such
liability, (b) having the Company withhold from the cash, if any, the
Participant would otherwise receive pursuant to the RSUs an amount in cash equal
to such liability or (c) making a cash payment to the Company equal to the
amount of such liability; provided, however, that in the event that the
Participant elects to make a cash payment, the Company reserves the right to
retain any Shares until the Participant has delivered the full amount of such
cash payment to the Company.

 

SECTION 7.  Rights As A Shareholder.  The Participant shall have no rights as
shareholder with respect to any Shares underlying the Award until and unless the
Participant’s name is entered in the Company’s Register of Members as the holder
of such Shares and a Share certificate is issued to the Participant upon payment
with respect to the Award.

 

2

--------------------------------------------------------------------------------


 

SECTION 8. Dividend Equivalents. To the extent dividends are paid on Shares with
respect to the period commencing on [September 15], 2011 and ending on
[September 15], 2016, the Participant shall be entitled to receive within ninety
(90) days following the respective payment dates of such dividends (subject to
the Participant’s continued active employment and good standing with the Company
or one of its subsidiaries at the relevant dividend equivalent payment date), a
cash payment equivalent to the cash dividends paid on the number of Shares
underlying the unvested RSUs awarded pursuant to Section 2 above on such
dividend equivalent payment date.  Payments made pursuant to this Section 8
shall be in the form of ordinary compensation.

 

SECTION 9.  Transferability.  Pursuant to Section 14 of the 2007 Plan, the
Participant may designate a beneficiary or beneficiaries to receive any payment
to which he or she may be entitled in respect of Awards subject to the 2007 Plan
in the event of his or her death on a form to be provided by the Compensation
and Nominating Committee.  Except as provided herein, the Participant may not
sell, transfer, pledge, assign or otherwise alienate or hypothecate the RSUs,
other than by his or her last Will and Testament or by the laws of descent and
distribution.

 

SECTION 10.  Ratification of Actions.  By accepting the Award, the Participant
and each person claiming under or through him or her shall be conclusively
deemed to have indicated the Participant’s acceptance and ratification of, and
consent to, any action taken under the 2007 Plan or the Award by the Company,
the Board or the Compensation and Nominating Committee.  Furthermore, in the
event that the New Plan becomes effective, from and after the effective date of
the New Plan, the immediately preceding sentence shall be deemed to reference
the New Plan rather than the 2007 Plan with respect to any RSUs that are
outstanding on such the effective date of the New Plan.  All decisions or
interpretations of the Company, the Board and the Compensation and Nominating
Committee upon any questions arising under the 2007 Plan, the New Plan and/or
this Award Agreement shall be binding, conclusive and final on all parties.  In
the event of any conflict between any provision of the 2007 Plan or the New
Plan, as applicable, and this Award Agreement, the terms and provisions of the
2007 Plan or the New Plan, as applicable, shall control.

 

SECTION 11.  Notices.  Any notice hereunder to the Company shall be addressed to
its office, Montpelier House, 94 Pitts Bay Road, Hamilton HM08, Bermuda;
Attention: Corporate Secretary, and any notice hereunder to the Participant
shall be addressed to him or her at the address specified in the Company’s
records, subject to the right of either party to designate at any time hereafter
in writing some other address.

 

SECTION 12.  Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings given them in the 2007 Plan.

 

SECTION 13.  Governing Law and Severability.  This Award Agreement will be
governed by and construed in accordance with the laws of Bermuda, without regard
to conflicts of law provisions.  In the event any provision of the Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Award Agreement, and the
Award Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

3

--------------------------------------------------------------------------------


 

SECTION 14.  No Rights to Continued Employment.  This Award Agreement is not a
contract of employment.  Nothing in the 2007 Plan, the New Plan or in this Award
Agreement shall interfere with or limit in any way the right of the Company or
any subsidiary to terminate the Participant’s employment at any time, for any
reason or no reason, or confer upon the Participant the right to continue in the
employ of the Company or a subsidiary.

 

SECTION 15.  Counterparts. This Award Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be duly
executed as of the date first written above.

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

[NAME]

 

 

Title:

[TITLE]

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

 

Name:

[EMPLOYEE’S FULL NAME]

 

 

Title:

[TITLE]

 

4

--------------------------------------------------------------------------------